EX PARTE QUAYLE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters:

Information Disclosure Statement
The Information Disclosure Statement filed 05 August 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
The Information Disclosure Statement filed 05 August 2020 does not include a copy of Non-Patent Literature Citation No. 6, Homma et al., “An Artificial Neural Network for Spatiotemporal Bipolar Patterns: Application to Phoneme Classification”.  The Information Disclosure Statement filed 05 August 2020 lines through the reference to indicate that this reference is not being considered.  Applicants can submit a copy of Non-Patent Literature Citation No 6 to have this reference considered. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Neologism Classification Technique with Trigrams and Longest Common Subsequences of Nearest Names.
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code.  Applicants are required to delete the embedded hyperlinks and/or other form of browser-executable code.  References to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP §608.01.
In ¶[0063], there is browser executable code that must be deleted as it does not represent a top-level domain name.  Applicants have already properly cited this prior art with browser executable code on an Information Disclosure Statement filed 05 August 2020, so that this browser executable code can be deleted from the Specification.
In ¶[0085], there is browser executable code that must be deleted as it does not represent a top-level domain name.  Applicants have already properly cited this prior art with browser executable code on an Information Disclosure Statement filed 05 August 2020, so that this browser executable code can be deleted from the Specification.  
In ¶[0097], there is browser executable code that must be deleted as it does not represent a top-level domain name.  Applicants have already properly cited this prior art with browser executable code on an Information Disclosure Statement filed 05 August 2020, so that this browser executable code can be deleted from the Specification.  
In ¶[0109], there is browser executable code that must be deleted as it does not represent a top-level domain name.  Applicants have already properly cited this prior art with browser executable code on an Information Disclosure Statement filed 05 August 2020, so that this browser executable code can be deleted from the Specification.  
In ¶[0144], there is browser executable code that must be deleted as it does not represent a top-level domain name.  Applicants have already properly cited this prior art with browser executable code on an Information Disclosure Statement filed 05 August 2020, so that this browser executable code can be deleted from the Specification. 
In ¶[0145], there are two instances of browser executable code that must be deleted as they do not represent top-level domain names.
The disclosure is objected to because of the following informalities:  
In ¶[0042], “has not be identified” should be “has not been identified”.
In ¶[0042], “That is two” should be “That is, two”.
In ¶[0044], “and ingest server 122” should be “an ingest server 122”.
In ¶[0053], “does not have analyze” should be “does not have to analyze”.
In ¶[0064], “are obtained” should be “is obtained”.
In ¶[0068], “are not limitation to” should be “are not limited to”.
In ¶[0080], “are input into the into the matrix” should be “are input into the matrix”.
In ¶[0082], “an example more or less” should be “an example, but more or less”.
In ¶[0096], “input put” should be “input word”.  (two occurrences)
In ¶[0114], “illustrates” should be “illustrate”.
In ¶[0132], “from the a list” should be “from the list” or “from a list”.
In ¶[0135], “the equation λ•C[j]/k.  k being” should be “the equation λ•C[j]/k, k being”, where a comma should be used instead of a period.
In ¶[0136], “1020, 1030, 1040, 1050, 1060, and 1070” should be “1120, 1130, 1140, 1150, 1160, and 1170” (two occurrences).  Here, a description appears to be of Figure 11 and not Figure 10.
In ¶[0145], “The CNN may be implemented by performing the following function calls using the data structures generated above.” appears that it should be deleted because there are no function calls that are here presented in the Specification.
In ¶[0205], “that facilitated the configuring” should be “that facilitates the configuring”.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1 to 20 are allowed.
This application is filed with a Request for First Action Interview (Full Pilot Program).  Under the procedures of that pilot program, after a request to join the first action interview pilot, an examiner performs a search, and a notice of allowability can be issued as a first action, or a pre-interview communication, Form PTOL-413FP, is issued if the claims are not allowable.  Here, only formal matters remain after search by the examiner, so no pre-interview communication is believed to be necessary.  The claims appear allowable over the prior art consistent with a first action allowance, and only formal matters remain in accordance with the procedures of Ex Parte Quayle. 
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 12, and 17 appear allowable because the prior art of record does not disclose or reasonably suggest a method, server computer, and computer program product comprising receiving an input word comprising a first string of characters, determining a first plurality of trigrams for the input word, calculating word embedding vector values for the determined first plurality of trigrams, inputting the word embedding vector values in a matrix, determining a plurality of nearest names, wherein the plurality of nearest names are names having a second string of characters that are similar to the first string of characters of the input word, determining a second plurality of trigrams for the nearest names, determining longest common subsequences for the nearest names, calculating classification values for the first plurality of trigrams, updating the matrix to include the calculated classification values, and running the updated matrix through a convolutional neural network to determine a classification of the input word.
Generally, it is known to represent strings of characters with trigrams and word embedding vectors in machine learning, but the prior art of record does not disclose or reasonably suggest an entire combination of the claimed features.  Specifically, Malak et al. (U.S. Patent Publication 2018/0341839), currently assigned to Applicants, appears to disclose the most relevant prior art of record, but does not render obvious the entire combination.  Here, Malak et al. discloses determining trigrams for each word and a word embedding model to determine a value indicating a sentiment using a convolutional neural network.  (Abstract; ¶[0100] - ¶[0103])  A training data set is obtained, a two-dimensional matrix is generated based on the training data, and a height of a vector is computed based on a length of the longest text string.  (¶[0144])  However, Malak et al. is at least not directed to names, where a plurality of nearest names are computed, and determining a second plurality of trigrams for the nearest names.  Nor is determining a longest common subsequence between the first plurality of trigrams of the input word and the second plurality of trigrams of the nearest names to update the matrix disclosed by Malak et al.  Applicants’ independent claims are allowable because they include a combination of features including trigrams of characters, determining a plurality of nearest names, determining longest common subsequences between trigrams of an input word and the nearest names, and updating the matrix, which are not reasonably taught by the prior art of record.   
The Specification, ¶[0003] - ¶[0007], states an objective of providing a more accurate way of identifying characteristics for an unknown word that does not use the whole word when a customer’s name may be a unique name or a unique spelling of the name to determine additional information, e.g., gender and demographics, for never-before-seen words.
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 1, 2022